DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on August 18, 2021 is acknowledged.
Claims 3, 5, 7-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A2-A5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (JP 2001-266961, cited on the IDS dated 07/20/2020, see also EPO machine generated English translation provided with the Office Action dated 06/18/2021).
Regarding Claim 1, Nakayama discloses in Fig. 1 a metal-air battery (10) ([0001], [0004]) comprising
a metal negative electrode (20) ([0009]),
an oxygen-generating electrode (30) placed on a surface of the metal negative electrode (20) ([(0007], [0017]-[0018], wherein the charging electrode 30 functions as a catalyst for the charge reaction and therefore functions as an oxygen-generating electrode, as evidenced by [0032] of the instant specification), and an air electrode (13) placed on another surface of the metal negative electrode (20) ([0007]-[0008]),
a negative electrode active material layer (22) included in the metal negative electrode (20) and facing the oxygen-generating electrode (30) ([0009)),
a first separator (23A) which is placed between the negative electrode active material layer (22) and the oxygen-generating electrode (30), which is placed in direct contact with the negative electrode active material layer (22) ([0013], wherein the ion exchange resin 23 prevents a short circuit between the metal negative electrode 20 and the air electrode 13 and therefore functions as separator).

    PNG
    media_image1.png
    470
    552
    media_image1.png
    Greyscale

Regarding Claim 9, Nakayama discloses all of the limitations as set forth above. Nakayama further discloses in Fig. 1 wherein the metal negative electrode (20) further includes a negative electrode current collector (24) ([0009]-[0010]),
the negative electrode active material layer (22) includes a first negative electrode active material portion (22A) placed closer to the oxygen-generating electrode (30) than the negative electrode current collector (24) and a second negative electrode active material portion (22B) placed closer to the air electrode (13) than the negative electrode current collector (24) (see annotated Fig. 1 provided above), 
the metal-air battery (10) further includes a second separator (23B) which is placed between the metal negative electrode (20) and the air electrode (13) (see annotated Fig. 1 provided above), and
the second separator (23B) is placed in contact with the second negative electrode active material portion (22B) (see annotated Fig. 1 provided above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (JP 2001-266961, cited on the IDS dated 07/20/2020, see also EPO machine generated English translation provided with the Office Action dated 06/18/2021), as applied to Claim 1 above.
Regarding Claim 4, Nakayama discloses all of the limitations as set forth above. Nakayama further discloses in Fig. 1 a second separator (23B) which is placed between the metal negative electrode (20) and the air electrode (13) and which is placed in direct contact with a surface of the metal negative electrode (20) that is located on the air electrode side ([0013], wherein the ion exchange resin 23 prevents a short circuit between the metal negative electrode 20 and the air electrode 13 and therefore functions as separator;
wherein the first separator (23A) is an anion-exchange membrane ([0013]) and the second separator (23B) may be a porous membrane made of resin ([0013]-[0014], i.e. polyethylene, polypropylene, polystyrene, etc.).
It would have been obvious to one of ordinary skill in the art to utilize a porous membrane made of resin as the second separator, as disclosed by Nakayama, wherein the skilled artisan would have reasonable expectation that such would successfully function as a separator, as desired by Nakayama.  
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 2 is directed to a metal-air battery further comprising:

a first negative electrode active material portion placed closer to the oxygen-generating electrode than the negative electrode current collector, and 
a second negative electrode active material portion placed closer to the air electrode than the negative electrode current collector, and
a thickness of the first negative electrode active material portion is larger than a thickness of the second negative electrode active material portion. 
The closest prior art is considered to be Nakayama et al. (JP 2001-266961, cited on the IDS dated 07/20/2020, see also EPO machine generated English translation provided with the Office Action dated 06/18/2021).
Regarding Claim 2, Nakayama discloses all of the limitations as set forth above. Nakayama further discloses wherein the negative electrode (20) further includes a negative electrode current collector (24) ([0009]-[0010]), the negative electrode active material layer (22) includes
a first negative electrode active material portion (22A) placed closer to the oxygen-generating electrode (30) than the negative electrode current collector (24) (see annotated Fig. 1 provided above), and
a second negative electrode active material portion (22B) placed closer to the air electrode (13) than the negative electrode current collector (24) (see annotated Fig. 1 provided above).

However, Nakayama does not disclose wherein a thickness of the first negative electrode active material portion is larger than a thickness of the second negative electrode active material portion. 
The Examiner notes that the instant specification discloses in Fig. 2 that when a thickness of the first negative electrode active material portion (12a1) is larger than a thickness of the second negative electrode active material portion (12a2), the distance from the negative electrode current collector (12b) to a surface of the first negative electrode active material portion (12a1) (a surface of the metal negative electrode facing the oxygen-generating electrode) can be increased ([0010], [0053]). This enables the growth of the dendrites on the first negative electrode active material portion surface to be suppressed, thereby enabling charge at a deeper depth as compared to conventional metal-air batteries ([0010], [0053]).
	It would not have been obvious to one of ordinary skill in the art to form the negative electrode active material of Nakayama such that a thickness of the first negative electrode active material portion is larger than a thickness of the second negative electrode active material portion, as called for in the claimed invention, as such was neither disclosed nor suggested by the prior art as a way to successfully suppress the growth of the dendrites on the first negative electrode active material portion surface, thereby enabling charge at a deeper depth as compared to conventional metal-air batteries as desired by Nakayama.

	Claim 6 is dependent on Claim 2 and therefore is allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Burchardt et al. (US PGPub 2011/0027665) teaches in Figs. 2 and 13-14 a metal-air battery (10) ([0002], [0035]) comprising an electrode active material layer (816) having a plurality of sublayers (818) ([0142]).
Specifically, Burchardt teaches wherein the plurality of sublayers (818, see 840, 842, 844, 846, 848, etc.) of the electrode active material layer (816) may have different thicknesses ([0142]-[0142]).
However, Burchardt does not teach wherein a first sublayer is placed closer to an oxygen-generating electrode than the current collector and a second sublayer is placed closer to an air electrode than the current collector.
Thus, it would not have been obvious to one of ordinary skill in the art to form the negative electrode active material of Nakayama such that a thickness of the first negative electrode active material portion is larger than a thickness of the second negative electrode active material portion, as called for in the claimed invention, because such was not taught by Burchardt.

Thus, Burchardt does not disclose, teach, suggest, or render obvious a negative electrode active material layer including a first negative electrode active material portion placed closer to the oxygen-generating electrode than the negative electrode current collector, and a second negative electrode active material portion placed closer to the air electrode than the negative electrode current collector, wherein a thickness of the first negative electrode active material portion is larger than a thickness of the second negative electrode active material portion, as called for in the claimed invention. 
	Kim et al. (US PGPub 2015/0340732) teaches a lithium battery comprising a metal negative electrode that may improve rate characteristics and life characteristics ([0009]). 
	Specifically, Kim teaches in Fig. 2B the metal negative electrode (30) including a negative electrode current collector (32) and a negative electrode active material layer (34, 36) comprising a first negative electrode active material portion (34) and a second negative electrode active material portion (36), wherein a thickness of the first negative electrode active material portion (34) is larger than a thickness of the second negative electrode active material portion (36) ([0073]).
	However, it would not have been obvious to one of ordinary skill in the art to form the negative electrode active material of Nakayama such that a thickness of the first negative electrode active material portion is larger than a thickness of the second negative electrode 
	Thus, Kim does not disclose, teach, suggest, or render obvious a metal-air battery comprising a negative electrode active material layer including a first negative electrode active material portion placed closer to the oxygen-generating electrode than the negative electrode current collector, and a second negative electrode active material portion placed closer to the air electrode than the negative electrode current collector, wherein a thickness of the first negative electrode active material portion is larger than a thickness of the second negative electrode active material portion, as called for in the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 25, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 26, 2021